DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is a FINAL Office Action rejection in response to Applicant’s request for Reconsideration, filed October 25th, 2021. Applicant’s amendments to claims 1, 3-9, and 11-20 have been entered and are considered herein. No claims have been cancelled, and there are no new claims presented for examination. Claims 1-20 are currently pending and have addressed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US 2021/0056115 A1), hereinafter Shaw, in view of Ramer et al. (US 2010/0082431 A1), hereinafter Ramer, and further in view of Diao et al. (WO 2020/122943 A1), hereinafter Diao. 
	As per claim 1, Shaw discloses a method implemented by a search system, comprising:
	receiving, from a computing device that hosts a webpage of a website of a content publisher, a query set forth by a user [from a] content publisher from amongst several content publishers supported by the search system (0018 ] In some embodiments , the query router 112 receives a search query input associated with the merchant from the end user system 130. The query router 112 is operatively connected to multiple different providers of information, referred to as search provider sources 170 (e.g., the first search provider source, the second search provider source, the third search provider source, the fourth search provider describing FIG. 2, 210 “processing logic receives a search query input from an end user system… the search query input is received via an interface of a webpage or application of a merchant system [content publisher].” Additionally, “search query input relates to information associated with the merchant”);	selecting, based on the [content provider], a publisher search index that is assigned to the content publisher and indexes content published by the content publisher, wherein the publisher search index is selected from amongst several publisher search indices that are respectively assigned to the several content publishers supported by the search system ([0014] “a merchant system [content publisher] includes a knowledge search engine platform to process end-user search queries to provide search results from information stored by the merchant system” [0018] “The query router 112 is operatively connected to multiple different providers of information, referred to as search provider sources 170. One or more of the search provider sources can include information that is managed, maintained, controlled, and provisioned by the merchant system (e.g., the first, second, third, and fourth search provider sources in FIG. 1).” See also paragraphs [0025]-[0027]);	searching the publisher search index based upon the query to generate a first set of search results ([0014] “Knowledge [search results] can be defined as “facts” or data regarding a subject that can be stored in an indexed database that is searchable in response to an end user search query” and “a merchant system [publisher] includes a knowledge search engine platform [search system] to process end-user search queries to provide [a first set of] search results from information stored by the merchant system [publisher search index]” and [0055] In block 220 , the processing logic routes the search query input to multiple search providers associated with the merchant system [content publisher]. In an embodiment, each ; 	identifying branding information based on the [content publisher] ([0020] “these webpages can inherit global branding associated with the merchant system 102 [content publisher] and use the configuration to render a search page for providing search results in response to a submission of a search query 140 by one or more end user systems 130”);	searching a web search index based upon the query to generate a second set of search results, wherein the second set of search results includes a search result that comprises content published by a second content publisher ([0014] “a merchant system includes a knowledge search engine platform to process end-user search queries to provide search results [first set of search results] from information stored by the merchant system [publisher search index] along with a [second] set of third party data publishers (e.g., data sources such as Google, Facebook™, Bing™, Apple™, and other search service providers) [web search index]”);	assembling a [visual display of query results] ([FIG. 4], [FIG. 5]) comprising:		the branding information ([0020] “the knowledge search system 110 provides processes to build and host vertical search pages through a self-serve page system. In an embodiment, these webpages can inherit global branding associated with the merchant system 102 [content publisher] and use the configuration to render a search page for providing search results in response to a submission of a search query 140 by one or more end user systems 130);		the first set of search results ([FIG. 4] “First Search Provider Source (Merchant System)”); and		the second set of search results ([FIG. 4] “Fourth Search Provider Source (Third party System)” [0031] “a first search provider , a second search provider ... an Nth search i.e., the “fourth” rank is non-limiting and the third-party system may be the second search provider); and	returning the [visual display] to the computing device that hosts the webpage of the website of the content publisher such that the [visual display] presented to the user in a second webpage of the website ([0016] “The knowledge search system 110 is configured to receive a search query and generate a set of search results in response to search query initiated by the end user system 130. For example, the end user system 130 may be any suitable computing device (e.g., a mobile device, a desktop computer, a laptop computer, etc.) associated with an end user in search of information relating to the merchant or a related product or service” [0032] “the response integrator 118 of the query router 112 is configured to receive the search responses [results] and ranking information and integrate the multiple responses [first and second set] for return to the end user system via the merchant system 102” See also [0020]-[0022], [FIG. 4], [FIG. 5].)
	While Shaw discloses receiving a query from a content publisher and selecting a search index based on the content publisher, they fail to disclose receiving a content publisher identification with the query. Ramer discloses the following:
	receiving, from a computing device that hosts a webpage of a website of a content publisher, a query set forth by a user and an identifier that identifies the content publisher ([0095] “A website may include action commands to be associated with search results that match aspects of the website content. The action commands may be included in the website content, metadata, header information, HTML links, and the like. The mobile search platform 100 may identify one of the action commands included with a website to be associated with a search result based on aspects of the search query.” [0180] “While many of the embodiments herein have been described in connection with a syndicated website, it should be understood that the techniques apply to other forms of network content as well. For example, the techniques may be used for the syndication of a webpage, portion of a webpage, an image, See also [0174], [0182], [0296])  	selecting, based on the identifier, a publisher search index that is assigned to the content publisher and indexes content published by the content publisher ([0262] The direct identifier may include primary source information related to the direct identifier's subject. The primary source information may include, without limitation, a product name, a model number, a serial number, a manufacturer's name, an owner's name, a band name, a sporting event, a public event title, a date, a location, an invitation code, a movie title, a URL, and the like. The primary source information may be abbreviated, condensed, compressed, or encoded. [0263] The direct identifier may also include secondary source information related to the direct identifier's subject. The secondary source information may include a product category, a product price range, or a list of products related to the direct identifier's subject, an opening act, a venue, a list of music titles, and the like. The relation may be based on a category, on price, on consumer purchase data, a music genre, and the like. [0289] “In embodiments, content may be 
	[assembling visual display] ([0120] “An algorithm may be designed to create an index for information specific to the mobile communication facility 102. For example, the algorithm may look only for mobile tags (e.g., WML, xHTML-MP, MIME types, such as text, WAP, and/or WML, or mobile specific headers). An algorithm may also determine the aesthetic compatibility between the content and the capabilities of the display 172 of the mobile communication facility 102, including factors such as page width, page weight (e.g., the number of images and byte size), screen resolution and color capabilities, font types and sizes, client-side rendering capabilities, page complexity (e.g., features incompatible or specific to a mobile communication facility 102), and the like. This compatibility information may also be blended with other information, such as popularity data (e.g., WAP gateway, editorial scoring, and/or traffic market data).” [0273] “In embodiments, the search facility 142 may be a high-volume, scalable, redundant search engine specifically tuned for mobile content. The engine may be implemented in Java and deployed in a two-tier architecture in which the presentation logic runs on web servers which format the results returned by passing the actual search requests off to search servers. Search servers may use proprietary algorithms that blend results from full-text metadata indices with results from 3rd-party (partner) APIs. The search engine may be accessed via a query API. A query is a set of words, possibly restricted to specific fields, coupled with restrictions on content type, category, and format.” [0293] “The mobile content 

	[wherein the assembled visual display is an iframe] ([0024] “A content management system 108 may be configured to select content for display to users within resources (e.g., webpages, applications, etc.) and to provide content items 120 from a content database 118 to the user devices 102 over the network 104 for display within the resources”, “Content items 120 may be in any format that may be presented on a display of a user device 102, for example, graphical, text, image, audio, video, etc. Content items 120 may also be a combination (hybrid) of the formats. Content items 120 may be banner content items, interstitial content items, pop-up content items, rich media content items, hybrid content items, Flash® content items, cross-domain iframe content items, etc. Content items 120 may also include embedded information such as hyperlinks, metadata, links, machine- executable instructions, annotations, etc. In some instances, the content servers may be integrated into content management system 108.”)
	Shaw, Ramer, and Diao are analogous references as all disclose methods of presenting digital content to a user by assembling a visual display. Shaw and Ramer both disclose search provider/query result systems, however fail to disclose that assembling a visual display comprises assembling an iframe. Diao discloses a content management system which, similarly to Shaw and Ramer, assembles a visual display of content to provide to a user via a webpage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Diao into Shaw and Ramer. Shaw and Ramer both disclose assembling a visual display. Additionally, embodiments of Ramer are fully capable of performing iframe assembly and display. Therefore, the claim would have been obvious because the substitution of one known element for another (e.g., iframe assembly) would have yielded predictable results to one of ordinary skill in the art.
	As per claim 11, Shaw discloses system comprising a processor and computer executable instructions, wherein the computer executable instructions, when executed by the processor, cause the system to perform operations comprising:
	receiving, from a computing device that hosts a webpage of a website of a content publisher, a query set forth by a user [from] a content publisher from amongst numerous content publishers ([0018] “the query router 112 receives a search query input associated with the merchant from the end user system 130. The query router 112 is operatively connected to multiple different providers of information, referred to as search provider sources 170 (e.g., the first search provider source, the second search provider source, the third search provider source, the fourth search provider source, the fifth search provider source, and the Nth search provider source). One or more of the search provider sources can include information that is managed, maintained , controlled , and provisioned by the merchant system (e.g., the first, second, third, and fourth search provider sources in FIG. 1) . [0054] describing FIG. 2, 210 “processing logic receives a search query input from an end user system… the search query input is received via an interface of a webpage or application of a merchant system [content publisher].” Additionally, “search query input relates to information associated with the merchant”);	selecting, based on the [content provider], a publisher search index that assigned to the content publisher and indexes content published by the content publisher, wherein the publisher search index is selected from amongst several publisher search indices that are respectively assigned to the numerous content publishers ([0014] “a merchant system [content publisher] includes a knowledge search engine platform to process end-user search queries to provide search results from information stored by the merchant system” [0018] “The query router 112 is operatively connected to multiple different providers of information, referred to as search provider sources 170. One or more of the search provider sources can include information that is managed, maintained, controlled, and provisioned by the See also paragraphs [0025]-[0027]);	searching the publisher search index based upon the query to generate a first set of search results ([0014] “Knowledge [search results] can be defined as “facts” or data regarding a subject that can be stored in an indexed database that is searchable in response to an end user search query” and “a merchant system [publisher] includes a knowledge search engine platform [search system] to process end-user search queries to provide [a first set of] search results from information stored by the merchant system [publisher search index]” and [0055] In block 220 , the processing logic routes the search query input to multiple search providers associated with the merchant system [content publisher]. In an embodiment, each search provider can store and maintain data associated with a different category, type, or classification of data relating to the merchant. The search providers can be first party-controlled (e.g., controlled by the merchant system) or third party controlled”); 	identifying branding information based on the [content publisher] ([0020] “these webpages can inherit global branding associated with the merchant system 102 [content publisher] and use the configuration to render a search page for providing search results in response to a submission of a search query 140 by one or more end user systems 130”);	searching a web search index based upon the query to generate a second set of search results, wherein the second set of search results includes a search result that comprises content published by a second content publisher ([0014] “a merchant system includes a knowledge search engine platform to process end-user search queries to provide search results [first set of search results] from information stored by the merchant system [publisher search index] along with a [second] set of third party data publishers (e.g., data sources such as Google, Facebook™, Bing™, Apple™, and other search service providers) [web search index]”);	assembling [a visual display of query results] ([FIG. 4], [FIG. 5]) comprising:the branding information ([0020] “the knowledge search system 110 provides processes to build and host vertical search pages through a self-serve page system. In an embodiment, these webpages can inherit global branding associated with the merchant system 102 [content publisher] and use the configuration to render a search page for providing search results in response to a submission of a search query 140 by one or more end user systems 130);		the first set of search results ([FIG. 4] “First Search Provider Source (Merchant System)”); and		the second set of search results ([FIG. 4] “Fourth Search Provider Source (Third party System)” [0031] “a first search provider , a second search provider ... an Nth search provider” i.e., the “fourth” rank is non-limiting and the third-party system may be the second search provider); and	returning the [visual display] to the computing device that hosts the webpage of the website of the content publisher such that the [visual display] is presented to the user in a second webpage of the website ([0016] “The knowledge search system 110 is configured to receive a search query and generate a set of search results in response to search query initiated by the end user system 130. For example, the end user system 130 may be any suitable computing device (e.g., a mobile device, a desktop computer, a laptop computer, etc.) associated with an end user in search of information relating to the merchant or a related product or service” [0032] “the response integrator 118 of the query router 112 is configured to receive the search responses [results] and ranking information and integrate the multiple responses [first and second set] for return to the end user system via the merchant system 102” See also [0020]-[0022], [FIG. 4], [FIG. 5].)
	While Shaw discloses receiving a query from a content publisher and selecting a search index based on the content publisher, they fail to disclose receiving a content publisher identification with the query. Ramer discloses the following:
receiving, from a computing device that hosts a webpage of a website of a content publisher, a query set forth by a user and an identifier that identifies the content publisher from amongst numerous content publishers, wherein each of the numerous content publishers has a respective identifier assigned thereto ([0095] “A website may include action commands to be associated with search results that match aspects of the website content. The action commands may be included in the website content, metadata, header information, HTML links, and the like. The mobile search platform 100 may identify one of the action commands included with a website to be associated with a search result based on aspects of the search query.” [0180] “While many of the embodiments herein have been described in connection with a syndicated website, it should be understood that the techniques apply to other forms of network content as well. For example, the techniques may be used for the syndication of a webpage, portion of a webpage, an image, video, movie, skin, graphical user interface, program interface, web content, downloadable content and other such content.” [0181] In embodiments, the carrier rules database includes information relating to search techniques, search methodologies, locations for searchable content, walled garden rules, out of garden rules, out-of-network searching rules, in-network searching rules, search result presentation rules, sponsor presentation rules, sponsor search rules, sponsor rules, content presentation rules, and other information and rules pertaining to the search, display, ordering, and/or presentation of information on the mobile communication facility 102. [0262] “The direct identifier may include primary source information related to the direct identifier's subject. The primary source information may include, without limitation, a product name, a model number, a serial number, a manufacturer's name, an owner's name, a band name, a sporting event, a public event title, a date, a location, an invitation code, a movie title, a URL, and the like. The primary source information may be abbreviated, condensed, compressed, or encoded.” [0263] “The direct identifier may also include secondary source information related to the direct identifier's subject. The secondary source information may include a product category, a product See also [0174], [0182], [0296])  	selecting, based on the identifier, a publisher search index that is assigned to the content publisher and indexes content published by the content publisher, wherein the publisher search index is selected from amongst several publisher search indices that are respectively assigned to the numerous content publishers ([0262] The direct identifier may include primary source information related to the direct identifier's subject. The primary source information may include, without limitation, a product name, a model number, a serial number, a manufacturer's name, an owner's name, a band name, a sporting event, a public event title, a date, a location, an invitation code, a movie title, a URL, and the like. The primary source information may be abbreviated, condensed, compressed, or encoded. [0263] The direct identifier may also include secondary source information related to the direct identifier's subject. The secondary source information may include a product category, a product price range, or a list of products related to the direct identifier's subject, an opening act, a venue, a list of music titles, and the like. The relation may be based on a category, on price, on consumer purchase data, a music genre, and the like. [0289] “In embodiments, content may be segregated such that the search facility 142 may take contextual queues based on where the user enters the search experience. For example, users entering search from the ringtone area may receive ringtone-restricted results. In addition, the wireless provider 108 may have multiple content partners and may wish to restrict the search to certain content partners in certain situations. For example, the wireless provider 108 may wish to provide a search box in an entertainment section which only searches content from a specific partner, where a search box in the travel section would search different content. The search facility 142 may limit results to a specific partner or set of partners.”)	[assembling visual display] ([0120] “An algorithm may be designed to create an index 
	While Shaw and Ramer disclose assembling a webpage comprising query results in a visual display, they fail to specify the use of an iframe. Diao discloses the following:
	[wherein the assembled visual display is an iframe] ([0024] “A content management system 108 may be configured to select content for display to users within resources (e.g., webpages, applications, etc.) and to provide content items 120 from a content database 118 to the user devices 102 over the network 104 for display within the resources”, “Content items 120 may be in any format that may be presented on a display of a user device 102, for example, graphical, text, image, audio, video, etc. Content items 120 may also be a combination (hybrid) of the formats. Content items 120 may be banner content items, interstitial content items, pop-up content items, rich media content items, hybrid content items, Flash® content items, cross-domain iframe content items, etc. Content items 120 may also include embedded information such as hyperlinks, metadata, links, machine- executable instructions, annotations, etc. In some instances, the content servers may be integrated into content management system 108.”)
	Shaw, Ramer, and Diao are analogous references as all disclose methods of presenting digital content to a user by assembling a visual display. Shaw and Ramer both disclose search provider/query result systems, however fail to disclose that assembling a visual display comprises assembling an iframe. Diao discloses a content management system which, similarly to Shaw and Ramer, assembles a visual display of content to provide to a user via a webpage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Diao into Shaw and Ramer. Shaw and Ramer both disclose assembling a visual display. Additionally, embodiments of Ramer are fully capable of performing iframe assembly and display. Therefore, the claim would have been obvious because the substitution of one known element for another (e.g., iframe assembly) would have yielded predictable results to one of ordinary skill in the art.
	As per claim 19, Shaw discloses a computer storage medium comprising executable instructions that, when executed by a processor of a machine, cause the machine to perform operations comprising:
	receiving, from a computing device that hosts a webpage of a website of a content publisher, a query set forth by a user [from] a content publisher from amongst numerous content publishers ([0018] “the query router 112 receives a search query input associated with the merchant from the end user system 130. The query router 112 is operatively connected to multiple different providers of information, referred to as search provider sources 170 (e.g., the first search provider source, the second search provider source, the third search provider source, the fourth search provider source, the fifth search provider source, and the Nth search provider source). One or more of the search provider sources can include information that is managed, maintained , controlled , and provisioned by the merchant system (e.g., the first, describing FIG. 2, 210 “processing logic receives a search query input from an end user system… the search query input is received via an interface of a webpage or application of a merchant system [content publisher].” Additionally, “search query input relates to information associated with the merchant”);	selecting, based on the [content provider], a publisher search index that assigned to the content publisher and indexes content published by the content publisher ([0014] “a merchant system [content publisher] includes a knowledge search engine platform to process end-user search queries to provide search results from information stored by the merchant system” [0018] “The query router 112 is operatively connected to multiple different providers of information, referred to as search provider sources 170. One or more of the search provider sources can include information that is managed, maintained, controlled, and provisioned by the merchant system (e.g., the first, second, third, and fourth search provider sources in FIG. 1).” See also paragraphs [0025]-[0027]);	searching the publisher search index based upon the query to generate a first set of search results ([0014] “Knowledge [search results] can be defined as “facts” or data regarding a subject that can be stored in an indexed database that is searchable in response to an end user search query” and “a merchant system [publisher] includes a knowledge search engine platform [search system] to process end-user search queries to provide [a first set of] search results from information stored by the merchant system [publisher search index]” and [0055] In block 220 , the processing logic routes the search query input to multiple search providers associated with the merchant system [content publisher]. In an embodiment, each search provider can store and maintain data associated with a different category, type, or classification of data relating to the merchant. The search providers can be first party-controlled (e.g., controlled by the merchant system) or third party controlled”); 	identifying branding information based on the [content publisher] ([0020] “these content publisher] and use the configuration to render a search page for providing search results in response to a submission of a search query 140 by one or more end user systems 130”);	searching a web search index based upon the query to generate a second set of search results, wherein the second set of search results includes a search result that comprises content published by a second content publisher ([0014] “a merchant system includes a knowledge search engine platform to process end-user search queries to provide search results [first set of search results] from information stored by the merchant system [publisher search index] along with a [second] set of third party data publishers (e.g., data sources such as Google, Facebook™, Bing™, Apple™, and other search service providers) [web search index]”);	assembling [a visual display of query results] ([FIG. 4], [FIG. 5]) comprising:		the branding information ([0020] “the knowledge search system 110 provides processes to build and host vertical search pages through a self-serve page system. In an embodiment, these webpages can inherit global branding associated with the merchant system 102 [content publisher] and use the configuration to render a search page for providing search results in response to a submission of a search query 140 by one or more end user systems 130);		the first set of search results ([FIG. 4] “First Search Provider Source (Merchant System)”); and		the second set of search results ([FIG. 4] “Fourth Search Provider Source (Third party System)” [0031] “a first search provider , a second search provider ... an Nth search provider” i.e., the “fourth” rank is non-limiting and the third-party system may be the second search provider); and	returning the [visual display] to the computing device that hosts the webpage of the website of the content publisher such that the [visual display] is presented to the user in a second webpage of the website ([0016] “The knowledge search system 110 is configured to receive a search query and generate a set of search results in response to search query initiated by the end user system 130. For example, the end user system 130 may be any suitable computing device (e.g., a mobile device, a desktop computer, a laptop computer, etc.) associated with an end user in search of information relating to the merchant or a related product or service” [0032] “the response integrator 118 of the query router 112 is configured to receive the search responses [results] and ranking information and integrate the multiple responses [first and second set] for return to the end user system via the merchant system 102” See also [0020]-[0022], [FIG. 4], [FIG. 5].)
	While Shaw discloses receiving a query from a content publisher and selecting a search index based on the content publisher, they fail to disclose receiving a content publisher identification with the query. Ramer discloses the following:
	receiving, from a computing device that hosts a webpage of a website of a content publisher, a query set forth by a user and an identifier that identifies the content publisher from amongst numerous content publishers that have respective identifiers assigned thereto ([0095] “A website may include action commands to be associated with search results that match aspects of the website content. The action commands may be included in the website content, metadata, header information, HTML links, and the like. The mobile search platform 100 may identify one of the action commands included with a website to be associated with a search result based on aspects of the search query.” [0180] “While many of the embodiments herein have been described in connection with a syndicated website, it should be understood that the techniques apply to other forms of network content as well. For example, the techniques may be used for the syndication of a webpage, portion of a webpage, an image, video, movie, skin, graphical user interface, program interface, web content, downloadable content and other such content.” [0181] In embodiments, the carrier rules database includes information relating to search techniques, search methodologies, locations See also [0174], [0182], [0296])  	selecting, based on the identifier, a publisher search index that is assigned to the content publisher and indexes content published by the content publisher ([0262] The direct identifier may include primary source information related to the direct identifier's subject. The primary source information may include, without limitation, a product name, a model number, a serial number, a manufacturer's name, an owner's name, a band name, a sporting event, a public event title, a date, a location, an invitation code, a movie title, a URL, and the like. The primary source information may be abbreviated, condensed, compressed, or encoded. [0263] The direct identifier may also include secondary source information related to the direct identifier's subject. The secondary source information may include a product category, a product price range, or a list of products related to the direct identifier's subject, an opening act, a venue, a list of music titles, and the like. The relation may be based on a category, on price, on [assembling visual display] ([0120] “An algorithm may be designed to create an index for information specific to the mobile communication facility 102. For example, the algorithm may look only for mobile tags (e.g., WML, xHTML-MP, MIME types, such as text, WAP, and/or WML, or mobile specific headers). An algorithm may also determine the aesthetic compatibility between the content and the capabilities of the display 172 of the mobile communication facility 102, including factors such as page width, page weight (e.g., the number of images and byte size), screen resolution and color capabilities, font types and sizes, client-side rendering capabilities, page complexity (e.g., features incompatible or specific to a mobile communication facility 102), and the like. This compatibility information may also be blended with other information, such as popularity data (e.g., WAP gateway, editorial scoring, and/or traffic market data).” [0273] “In embodiments, the search facility 142 may be a high-volume, scalable, redundant search engine specifically tuned for mobile content. The engine may be implemented in Java and deployed in a two-tier architecture in which the presentation logic runs on web servers which format the results returned by passing the actual search requests off to search servers. Search servers may use proprietary algorithms that blend results from full-text metadata indices with results from 3rd-party (partner) APIs. The search engine may be accessed via a query API. A query is a set of words, possibly restricted to specific fields, 

	[wherein the assembled visual display is an iframe] ([0024] “A content management system 108 may be configured to select content for display to users within resources (e.g., webpages, applications, etc.) and to provide content items 120 from a content database 118 to the user devices 102 over the network 104 for display within the resources”, “Content items 120 may be in any format that may be presented on a display of a user device 102, for example, graphical, text, image, audio, video, etc. Content items 120 may also be a combination (hybrid) of the formats. Content items 120 may be banner content items, interstitial content items, pop-up content items, rich media content items, hybrid content items, Flash® content items, cross-domain iframe content items, etc. Content items 120 may also include embedded information such as hyperlinks, metadata, links, machine- executable instructions, annotations, etc. In some instances, the content servers may be integrated into content management system 108.”)
	Shaw, Ramer, and Diao are analogous references as all disclose methods of presenting digital content to a user by assembling a visual display. Shaw and Ramer both disclose search provider/query result systems, however fail to disclose that assembling a visual display comprises assembling an iframe. Diao discloses a content management system which, similarly to Shaw and Ramer, assembles a visual display of content to provide to a user via a webpage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Diao into Shaw and Ramer. Shaw and Ramer both disclose assembling a visual display. Additionally, embodiments of Ramer are fully capable of performing iframe assembly and display. Therefore, the claim would have been obvious because the substitution of one known element for another (e.g., iframe assembly) would have yielded predictable results to one of ordinary skill in the art.
	As per claim 2, Shaw, Ramer, and Diao disclose the method of claim 1, and Shaw also discloses the following:
suppressing quick answers ([0019] a set of search results may include Frequently Asked Questions, i.e., quick answers [0038] “An example merchant-specific query rule can include, but is not limited to the following: to prevent cancellations, a telecommunication company can establish a query rule [suppress] indicating that if the user searches for “cancel my account, ” the response integrator 118 first returns a set of results that highlights how a customer can downgrade or pause a subscription, before displaying [suppressing] FAQ relating to how to cancel an account”).
	While Shaw discloses suppressing quick answers, they fail to disclose blacklists. Ramer discloses the following: 
	suppressing [query results] in [a] blacklist ([0277] “Outbound links in the mobile content may be reviewed to determine a relevance as part of an algorithmic review. Outbound links may link to mobile content that has been blacklisted, whitelisted, or not yet reviewed. An outbound link to blacklisted content may be edited such that the link presented to the mobile communication facility 102 is disabled. Alternatively the link may not be presented to the mobile communication facility 102. If an outbound link is to whitelisted mobile content, it may be included in content presented to the mobile communication facility 102. A review of mobile content with outbound links to blacklisted content may result in the reviewed mobile content to be blacklisted. “ [1165] “In response to a mobile content search initiated by a user of a mobile communication facility 102, a mobile content provider may deliver sponsored content, advertisements, sponsored call numbers, or other sponsored content to the mobile communication facility 102 based at least in part on a relevance to the search query. In addition to selecting among a variety of sponsored advertisements, a mobile content provider may also select a sponsored content, such as an advertisement, from a variety of sources or mobile content inventories. Different sources of sponsored content may have unique arrangements relating to cost, derived revenues, wall-garden restrictions, blacklisted content, whitelisted content, and the like”).
	As per claims 3 and 13, Shaw, Ramer, and Diao disclose the method and system of claims 1 and 11, respectively. While Shaw discloses obtaining a first set of search results, he fails to disclose a news workflow. Ramer discloses the following:
	wherein searching the publisher search index based upon the query to generate the first set of search results invoking a news workflow to retrieve content previously published by the content publisher ([0070] “The mobile search service search box 908 may be related to a search vertical which may be a general search, or may be related to a vertical search of one or more of the following: ring tones, images, games, a yellow pages, weather, a See also [0242], [0367], [0605])	Shaw and Ramer are analogous references as both disclose search provider systems. Shaw discloses obtaining a set of first search results, however fails to disclose a news workflow. Ramer discloses search results which may contain published news articles, further disclosing embodiments where only headlines may be displayed. It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to combine Shaw and Ramer. One of ordinary skill in the art would have been capable of applying the known-news-workflow to a known search method that was ready for improvement, and the results, e.g., a visual display with recently published content from the content provider, would have been predictable to one of ordinary skill in the art. 
As per claims 4 and 14, Shaw, Ramer, and Diao disclose the method and system of claims 1 and 11, respectively, and Shaw also discloses the following:
	prior to receiving the query, sending a script to the content publisher such that the script is incorporated into the website of the content publisher. ([0032] “response integrator 118 of the query router 112 is configured to receive the search responses and ranking information and integrate the multiple responses for return to the end user system via the merchant system 102 (e.g., via a display of a webpage of the merchant system 102)” [0053] “Method 200 may be performed by a processing logic that may comprise software” and “the See also [0062], “the term “machine” shall also be taken to include any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein.”).
	As per claims 5 and 15, Shaw, Ramer, and Diao disclose the method and system of claims 4 and 14, respectively, and Shaw also discloses the following:
	wherein the script when executed by a client computing device of the user, causes a processor of the client computing device of the user to perform acts comprising: 	connecting a textbox to a query form ([FIG. 4] “Search Query Input,” i.e., a textbox in a query form [0054] “In block 210 , processing logic receives a search query input from an end user system. In an embodiment, the search query input is received via an interface of a webpage or application of a merchant system (e.g., the merchant's own website or application)); 	downloading resources for the query form ([0055] “In block 220 , the processing logic routes the search query input to multiple search providers [resources] associated with the merchant system. In an embodiment, each search provider can store and maintain data associated with a different category, type, or classification of data relating to the merchant”); and 	initializing instrumentation ([0055] “the processing logic routes the search query input to multiple search providers” [0056] “In block 230 , the processing logic receives a set of response to the search query input from the multiple search providers”).
	As per claims 8 and 18, Shaw, Ramer, and Diao disclose the method and system of claims 1 and 11, respectively, and Shaw also discloses the following:
wherein searching the publisher search index based upon the query to generate the first set of search results comprises: 	retrieving a candidate set of results based on the based on the at least one publisher search index ([0026] “the ranking component 116 is configured to receive the set of search query responses from multiple different search provider sources”); 	ranking the candidate set of results according to a published time or a metric to indicate trending of a result ([0026] “the ranking component 116 can generate a first set of rankings associated with the search query responses and a second set of rankings associate with the search provider sources. Accordingly, each individual search query response is assigned a ranking or score” [0027] “ranking component 116 can rank ten search provider sources based on search provider source criteria (e.g., a trustworthiness level associated with the search provider source, whether the search provider source is associated with the merchant system, historical user engagement activity levels associated with the search provider source [i.e., metric to indicate trending], etc.)” [0047] “an initial position of a search result element within a ranked set of search result elements can be modified or updated based on the measured end user engagement activity (e.g. ,a number of clicks or interactions within a period of time) associated with the search result element”); 	selecting a subset of the candidate set of results as the first set of search results based upon the ranking ([0027] “If, based on the ranking of search provider source 7 ( of the ten search provider sources) as the highest ranked search provider source, the ranking component 116 can identify the one or more highest ranked search responses provided by search provider source 7 for provisioning to the end user via the response integrator 118.” [0045] further discloses adjusting and changing search results based on ranking, and that each user may view a different set of results, i.e. each user is only viewing a subset of results).
	As per claim 9 Shaw, Ramer, and Diao disclose the method of claim 1, and Shaw also discloses the following:
[selecting quick answers] based upon the identity of the content publisher ([0038] “merchant-specific query rule,” i.e., suppressing results based on the identity of the merchant/content publisher); 	suppressing quick answers ([0019] a set of search results may include Frequently Asked Questions, i.e., quick answers [0038] “An example merchant-specific query rule can include, but is not limited to the following: to prevent cancellations, a telecommunication company can establish a query rule [suppress] indicating that if the user searches for “cancel my account, ” the response integrator 118 first returns a set of results that highlights how a customer can downgrade or pause a subscription, before displaying [suppressing] FAQ relating to how to cancel an account”)	wherein the second set of search results comprises quick answers not suppressed ([0038] “the response integrator 118 first returns a set of results that highlights how a customer can downgrade or pause a subscription [second set of search results], before displaying FAQ relating to how to cancel an account [quick answers suppressed]”).
	While Shaw discloses suppressing quick answers, they fail to disclose blacklists. Ramer discloses the following: 
	suppressing [query results] in [a] blacklist ([0277] “Outbound links in the mobile content may be reviewed to determine a relevance as part of an algorithmic review. Outbound links may link to mobile content that has been blacklisted, whitelisted, or not yet reviewed. An outbound link to blacklisted content may be edited such that the link presented to the mobile communication facility 102 is disabled. Alternatively the link may not be presented to the mobile communication facility 102. If an outbound link is to whitelisted mobile content, it may be included in content presented to the mobile communication facility 102. A review of mobile content with outbound links to blacklisted content may result in the reviewed mobile content to be blacklisted. “ [1165] “In response to a mobile content search initiated by a user of a mobile communication facility 102, a mobile content provider may deliver sponsored content, 
	As per claim 10 Shaw, Ramer, and Diao disclose the method of claim 1. Shaw discloses the following:
	[assembling visual query results comprising content provider elements] ([0020] “the knowledge search system 110 provides processes to build and host vertical search pages through a self-serve page system. In an embodiment, these webpages can inherit global branding associated with the merchant system 102 [content publisher] and use the configuration to render a search page for providing search results in response to a submission of a search query 140 by one or more end user systems 130 [FIG. 4] “Fourth Search Provider Source (Third party System)” [0031] “a first search provider , a second search provider ... an Nth search provider” i.e., the “fourth” rank is non-limiting and the third-party system may be the second search provider)).
	While Shaw discloses assembling visual query results, they fail to disclose selecting an advertising identifier. Ramer discloses the following:
	[assembling a visual display] ([0120] “An algorithm may be designed to create an index for information specific to the mobile communication facility 102. For example, the algorithm may look only for mobile tags (e.g., WML, xHTML-MP, MIME types, such as text, WAP, and/or WML, or mobile specific headers). An algorithm may also determine the aesthetic compatibility between the content and the capabilities of the display 172 of the mobile communication facility 102, including factors such as page width, page weight (e.g., the number of images and byte size), screen resolution and color capabilities, font types and sizes, client-side rendering capabilities, page complexity (e.g., features incompatible or specific to a mobile communication facility 102), and the like. This compatibility information may also be blended with other information, such as popularity data (e.g., WAP gateway, editorial scoring, and/or traffic market data).” [0273] “In embodiments, the search facility 142 may be a high-volume, scalable, redundant search engine specifically tuned for mobile content. The engine may be implemented in Java and deployed in a two-tier architecture in which the presentation logic runs selecting an advertising identifier based on the identity of the content publisher ([0147] “The carrier business rules 158 of the wireless provider 108 may be associated with, or included in, the mobile search host facilities 114. These rules may govern what content users may access (e.g., walled garden vs. non-walled garden), where within the user interface sponsor logos and links are placed, which sponsor facilities are included, rules for the inventory of advertisements… In the instance of duplicate information occurring in a search result, the preferred provider's content may be given priority over others.”); 	selecting a set of advertisements ([0391] “In embodiments, search results are presented to the user 1104 on the mobile communication facility 102 that are targeted to the user based on information relating to the user, the mobile communication facility 102, the location, and/or other information as described herein in conjunction with a personal filter. In embodiments, the information is also used to better target advertising, and sponsored advertisements may be provided to the mobile communication facility 102 through a pay for auction advertisement scheme.” [0399] “The user then inputs a new search query for information about members of the Dave Matthew's Band. Given this information, the mobile search platform 100 shows a high relevance for advertisements for new music and concerts for rock bands. The mobile search platform 100 then delivers an advertisement to the user's mobile See also [0394]-[0396]); and 	adding the selected set of advertisements to the [visual display] ([0155] “Once the initial explicit and/or implicit query is made, the query 212 is processed and the initial results retrieved 214. Both the query 212 and the initial retrieved results 214 may undergo additional filtering 258 and aggregation 260. Walled garden content 262 and sponsored content 220 may also attach to the query 212 and present tailored results 222 to the user. The results 222 may also, in turn, trigger the posting of additional sponsor 224 messages and advertisements.”).   
	Shaw and Ramer are analogous references, as both relate to providing query results that depend upon the content publisher. Shaw discloses providing query results in a visual display, where elements of the display are selected based on the content publisher. However, Shaw fails to disclose advertising elements. Ramer discloses a system for providing query results, wherein the assembled query results may contain advertisements associated with the respective content publisher. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ramer and Shaw. The content providers of Shaw have many elements that may be associated therewith. Allowing these providers to incorporate associated advertisements allows for associated parties to increase customer traffic, or increase revenue (e.g., by content providers bidding on advertising space). The results of the combination and Shaw and Ramer (e.g., providing advertisements within query results) would have been predictable to one of ordinary skill in the art. 
	While Shaw and Ramer disclose assembling a webpage comprising query results in a visual display, they fail to specify the use of an iframe. Diao discloses the following:
	[wherein the assembled visual display is an iframe] ([0024] “A content management system 108 may be configured to select content for display to users within resources (e.g., webpages, applications, etc.) and to provide content items 120 from a content database 118 to the user devices 102 over the network 104 for display within the resources”, “Content items 120 Content items 120 may also be a combination (hybrid) of the formats. Content items 120 may be banner content items, interstitial content items, pop-up content items, rich media content items, hybrid content items, Flash® content items, cross-domain iframe content items, etc. Content items 120 may also include embedded information such as hyperlinks, metadata, links, machine- executable instructions, annotations, etc. In some instances, the content servers may be integrated into content management system 108.”)
	Shaw, Ramer, and Diao are analogous references as all disclose methods of presenting digital content to a user by assembling a visual display. Shaw and Ramer both disclose search provider/query result systems, however fail to disclose that assembling a visual display comprises assembling an iframe. Diao discloses a content management system which, similarly to Shaw and Ramer, assembles a visual display of content to provide to a user via a webpage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Diao into Shaw and Ramer. Shaw and Ramer both disclose assembling a visual display. Additionally, embodiments of Ramer are fully capable of performing iframe assembly and display. Therefore, the claim would have been obvious because the substitution of one known element for another (e.g., iframe assembly) would have yielded predictable results to one of ordinary skill in the art.
	As per claim 12, Shaw, Ramer, and Diao disclose the system of claim 11, and Shaw also discloses the following:
	suppressing quick answers such that the second webpage fails to include the quick answers ([0019] a set of search results may include Frequently Asked Questions, i.e., quick answers [0038] “An example merchant-specific query rule can include, but is not limited to the following: to prevent cancellations, a telecommunication company can establish a query rule [suppress] indicating that if the user searches for “cancel my account, ” the response integrator suppressing] FAQ relating to how to cancel an account”).
	While Shaw discloses suppressing quick answers, they fail to disclose blacklists. Ramer discloses the following: 
	suppressing [query results] in [a] blacklist ([0277] “Outbound links in the mobile content may be reviewed to determine a relevance as part of an algorithmic review. Outbound links may link to mobile content that has been blacklisted, whitelisted, or not yet reviewed. An outbound link to blacklisted content may be edited such that the link presented to the mobile communication facility 102 is disabled. Alternatively the link may not be presented to the mobile communication facility 102. If an outbound link is to whitelisted mobile content, it may be included in content presented to the mobile communication facility 102. A review of mobile content with outbound links to blacklisted content may result in the reviewed mobile content to be blacklisted. “ [1165] “In response to a mobile content search initiated by a user of a mobile communication facility 102, a mobile content provider may deliver sponsored content, advertisements, sponsored call numbers, or other sponsored content to the mobile communication facility 102 based at least in part on a relevance to the search query. In addition to selecting among a variety of sponsored advertisements, a mobile content provider may also select a sponsored content, such as an advertisement, from a variety of sources or mobile content inventories. Different sources of sponsored content may have unique arrangements relating to cost, derived revenues, wall-garden restrictions, blacklisted content, whitelisted content, and the like”).	Shaw and Ramer are analogous references, as both disclose search providers, as well as suppressing query results. Shaw discloses a search provider capable of suppressing quick answers in displayed query results. However, Shaw does not explicitly state that these suppressed results are on a blacklist. Shaw additionally discloses selecting query results (quick answers) based on the content publisher, therefore suppressing results based on the content 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw, in view of Ramer and Diao, and further in view of Khalkechev et al. (US 2018/0285458 A1), hereinafter Khalkechev.
	As per claims 6 and 16, Shaw, Ramer, and Diao disclose the method and system of claims 1 and 11, respectively, and Shaw also discloses the following:
	determining that [branding information] for the content publisher is available, wherein the [branding information] is used as part of the [branding template] upon determining that the [branding information] for the content publisher is available ([0021] the search provider’s web page can be modified to look like the merchant’s [content publisher] branding [0022] “knowledge search system 110 can embed one or more search provider source templates to render search responses. In an embodiment, when a search provider source is embedded in the universal search platform, the universal search platform can use a template system to render the search results. In an embodiment, one or more templates can be 
	While Shaw discloses providing query results based on the content provider, they fail to disclose results based on an identifier. Ramer discloses the following:
	identifying the content publisher based on the identifier ([0262] The direct identifier may include primary source information related to the direct identifier's subject. The primary source information may include, without limitation, a product name, a model number, a serial number, a manufacturer's name, an owner's name, a band name, a sporting event, a public event title, a date, a location, an invitation code, a movie title, a URL, and the like. The primary source information may be abbreviated, condensed, compressed, or encoded. [0263] The direct identifier may also include secondary source information related to the direct identifier's subject. The secondary source information may include a product category, a product price range, or a list of products related to the direct identifier's subject, an opening act, a venue, a list of music titles, and the like. The relation may be based on a category, on price, on consumer purchase data, a music genre, and the like. [0289] “In embodiments, content may be segregated such that the search facility 142 may take contextual queues based on where the user enters the search experience. For example, users entering search from the ringtone area may receive ringtone-restricted results. In addition, the wireless provider 108 may have multiple content partners and may wish to restrict the search to certain content partners in certain situations. For example, the wireless provider 108 may wish to provide a search box in an entertainment section which only searches content from a specific partner, where a search box in the travel section would search different content. The search facility 142 may limit results to a specific partner or set of 
	While Shaw discloses using branding information and branding templates, he fails to specify “favicons” as defined by the applicant. Khalkechev discloses the following: 
	identifying the content publisher based on the identifier ([0077] network resources [content providers] are visited and the content is indexed, such as, “associating a given network [content publisher] to one or more keywords [identifiers]” [FIG. 14]; [0158-0167] describes method 1400, where a query, e.g. “habs”, is received. Indexed content, which contains multiple identifiers of content publishers (see [FIG. 10; 402]), is then compared against the received query, which contains the content publisher identifier [0166] content publisher is determined); 	determining that a favicon for the content publisher is available, wherein the favicon is used as part of the branding information upon determining that the favicon for the content publisher is available ([0176] “Once the first title 216 [content publisher] is retrieved, the offline SERP (search results page) building application 332 is configured to retrieve the subsequent SERP element associated with the second element pointer 708B, until retrieving all the SERP elements associated with the first list 712” where the favicon is search element 708D, [FIG. 11] [FIG. 13] favicon 222).	Shaw and Khalkechev are analogous references, as both relate to incorporating the branding information of a searched-publisher into a search results page. Shaw discloses utilizing global branding templates of a content publisher, however fails to specify a “favicon” as defined by the applicant. Khalkechev also discloses incorporating branding information into a SERP, while specifying Applicant’s “favicon.” Per Applicant’s specification in [0031], “many instances the branding information can be identified using a favicon.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shaw and Khalkechev, as Applicant admits that branding information and favicons are analogous to one another. Specifying a favicon instead of a “branding template” has multiple benefits, for example, storing and retrieving the “small” favicon of Khalkechev would require less storage and processing power needed for retrieval than retrieving entire branding templates.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw, in view of Ramer and Diao, and further in view of Guo et al. (US 2017/0091270 A1), hereinafter Guo.
	As per claims 7, 17, and 20, Shaw, Ramer, and Diao disclose the method, system, and medium of claims 1, 11, and 19 respectively. Shaw discloses the following:
	[determining if branding information for the content publisher is available, wherein the branding information will be used as part of the branding template upon determining if the branding information for the content publisher is available] ([0021] the search provider’s web page can be modified to look like the merchant’s [content publisher] branding [0022] “knowledge search system 110 can embed one or more search provider source templates to render search responses. In an embodiment, when a search provider source is embedded in the universal search platform, the universal search platform can use a template system to render the search results. In an embodiment, one or more templates can be generated per search provider source that inherits the global branding associated with the merchant system 102. In an embodiment, a search provider source (e.g., a component of the merchant system 102) can be associated with multiple templates that a merchant user can select during configuration of the search provider source. In an embodiment, a default or standard templates can be configured as a customized template and applied to one or more search provider sources”).
	While Shaw discloses providing query results based on the content provider, they fail to disclose results based on an identifier. Ramer discloses the following:
	identifying the content publisher based on the identifier ([0262] The direct identifier may include primary source information related to the direct identifier's subject. The primary source information may include, without limitation, a product name, a model number, a serial number, a manufacturer's name, an owner's name, a band name, a sporting event, a public event title, a date, a location, an invitation code, a movie title, a URL, and the like. The primary source information may be abbreviated, condensed, compressed, or encoded. [0263] The direct identifier may also include secondary source information related to the direct identifier's subject. The secondary source information may include a product category, a product price range, or a 
	While Shaw discloses determining if branding information for a content publisher is available, he fails to disclose favicons or performing a search in response to a favicon/branding information being unavailable. Guo discloses the following:
	determining that a favicon for [an organization] is not available ([0062] discloses testing, or determining, if “particular mandatory fields are present in the record.” These fields may include a favicon, or “logo”. Furthermore, if “at least one of these fields is missing, the record may be determined to be invalid. If all of these fields are present, the validating 402 process may proceed to additional tests.); and	responsive to determining that the favicon for the [organization] is not available, performing an image search to retrieve an image associated with the [organization] ([0062] discloses testing, or determining, if “particular mandatory fields are present in the record.” These fields may include a favicon, or “logo”. Furthermore, if “at least one of these fields is missing, the record may be determined to be invalid. If all of these fields are present, the validating 402 process may proceed to additional tests. [0070] “enrichment component 322 acts to enrich missing fields of the incomplete records 318”, “key fields are identified and enriched”, “there are six key fields for organization records: name, address, phone number, organization website, description, and logo” [0130-0134], [FIG. 10] Guo discloses “organization logo enrichment”, a machine learning algorithm capable of performing an image search to retrieve a logo to be used in branding information, operation 1002, “A custom parsing and data extraction algorithm can then be used to divide fragments of the HTML and/or CSS from the 
Response to Amendments/Arguments
In the response filed October 25th, 2021, Applicant has amended claims 1, 3-9, and 11-20, in addition to paragraphs [0002], [0015], and [0035] of the specification. Applicant’s amendments to the present claims and specification have been entered. 
In the response filed October 25th, 2021, Applicant has amended claims 4, 8, 9, 14, and 18 in response to the previous claim objection(s) due to minor informalities. Applicant’s amendments have been found to correct any such informalities. The outstanding claim objection(s) of claims 4, 8-9, 14, and 18 have been withdrawn accordingly. 
In the response filed October 25th, 2021, Applicant has argued (pg. 11), “claims 19 and 20 are directed towards a computer storage medium. Paragraph [0087] of the specification disclaims a computer-storage medium from being interpreted as encompassing a propagated signal: "The terms machine-storage media, computer-storage media, and device-storage media specifically and unequivocally excludes carrier waves, modulated data signals, and other such transitory media, at least some of which are covered under the term 'signal medium' discussed below." Hence, in view of such disclaimer, it is submitted that claims 19 and 20 are directed towards patent-eligible subject matter” with regard to the previous rejection of claims 19-20 under 35 U.S.C. 101. Applicant’s arguments have been fully considered and are persuasive. The rejection of claims 19-20 under 35 U.S.C. 101 has been withdrawn accordingly. 
In the response filed October 25th, 2021, Applicant has amended claims 7, 8, and 18 in response to the previous rejection under 35 U.S.C. 112(b). 	Applicant’s amendments to claim 7 have been found to distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the Non-Final Office Action Rejection, mailed May 24th, 2021, the Examiner indicated the method recited in claim 7 is performed by a computer and therefore cannot return to a previously completed operation (e.g., determining if a favicon is available) to achieve a different outcome. As claim 7 has been amended to be dependent upon claim 1 and not claim 6, Applicant’s intended scope has been clarified. The rejection of claim 7 under 35 U.S.C. 112(b) has been withdrawn accordingly. 	Applicant’s amendments to claims 8 and 18 have been found to distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the Non-Final Office Action Rejection, mailed May 24th, 2021, the Examiner indicated the claimed limitation of “…ranking the candidate set of results according to a published time or a metric to indicate trending of a result” recited in claims 8 and 18 was indefinite. As the limitation in question has been cancelled, the rejection of claims 8 and 18 under 35 U.S.C. 112(b) has been rendered moot, and is withdrawn accordingly. 
In the response filed on October 25th, 2021, Applicant has argued (pg. 14), “Turning now to searching a web search index based upon the query to generate a second set of search results, wherein the second set of search results includes a search result that comprises content published by a second content publisher, such claim features are contrary to the operation of Shaw. The knowledge search platform of Shaw does not search a web index.” Applicant’s arguments have been fully considered, however are not persuasive. The Examiner has found that when considering the broadest reasonable interpretation of the claimed invention, the disclosure of Shaw teaches searching a web index as is claimed by the applicant. However, in the interest of compact prosecution, the Examiner notes that the newly applied reference, Ramer, also discloses searching a web index. Further explanation can be found above.
In the response filed on October 25th, 2021, Applicant has argued (pg. 13), “With reference now specifically to selecting, based on the identifier, a publisher search index that is assigned to the content publisher and indexes content published by the content publisher, wherein the publisher search index is selected from amongst several publisher search indices that are respectively assigned to the several content publishers supported by the search system, the combination of Shaw and Khalkechev is silent as to such features.” Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 11, and 19 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied prior art. Accordingly, claims 1, 11, and 19 have been rejected under 35 U.S.C. 103 as being unpatentable over Shaw, in view of Ramer. Ramer has been found to cure the deficiencies of Shaw, as Ramer discloses content publisher identifiers within a search system. Further explanation can be found above.
In the response filed on October 25th, 2021, Applicant has argued (pg. 15), “Finally, regarding assembling an iframe comprising: the branding information; the first set of search results; and the second set of search results; and returning the iframe to the computing device that hosts the webpage of the website of the content publisher such that the iframe is presented to the user in a second webpage of the website, Shaw and Khalkechev are silent as to these claim features.” Without conceding that Shaw allegedly does not teach embodiments of the 
	 [0273] “The engine may be implemented in Java and deployed in a two-tier architecture in which the presentation logic runs on web servers which format the results returned by passing the actual search requests off to search servers. Search servers may use proprietary algorithms that blend results from full-text metadata indices with results from 3rd-party (partner) APIs. The search engine may be accessed via a query API. A query is a set of words, possibly restricted to specific fields, coupled with restrictions on content type, category, and format,” and [0293] “The mobile content may, from the perspective of the wireless search platform 100, originate from a webpage. In this disclosure, the term webpage should be interpreted as broadly as possible, to include all instances, formats, types, and variants of data. Thus, a webpage may, for example and without limitation, comprise an HTML or DHTML file”.
	While Ramer’s disclosure does not explicitly disclose an iframe element, the system of Ramer is capable of implementing such an element by providing the necessary system architecture and webpage capabilities. The Examiner has further modified the prior rejection under 35 U.S.C. 103 by applying the disclosure of Diao for teaching iframe assembly. Diao discloses the following:
	[0024] “Content items 120 may be banner content items, interstitial content items, pop-up content items, rich media content items, hybrid content items, Flash® content items, cross-domain iframe content items, etc. Content items 120 may also include embedded information such as hyperlinks, metadata, links, machine- executable instructions, annotations, etc.”
Further explanation and motivation can be found above. For these reasons, Claims 1, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Ramer and further in view of Diao. 
As claims 2-10, 12-18, and 20 are dependent upon claims 1, 11, and 19, their rejection under 35 U.S.C. 103 has been updated in accordance with the newly applied references. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028. The examiner can normally be reached Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-272-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622